DENY; and Opinion Filed July 24, 2018.




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00839-CV

                       IN RE TOYOTA MOTOR SALES, U.S.A., INC.
                      AND TOYOTA MOTOR CORPORATION, Relators

                   Original Proceeding from the 134th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-16-15296

                                MEMORANDUM OPINION
                         Before Justices Lang-Miers, Fillmore, and Stoddart
                                  Opinion by Justice Lang-Miers
        Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court “effectively denied” a motion for protective order and has proceeded to trial. To be entitled

to mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relators have

not shown they are entitled to the relief requested. Accordingly, we deny relators’ petition for writ

of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
180839F.P05